Citation Nr: 0928902	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, characterized as degenerative joint disease of the 
bilateral feet and claw toes of the left foot, to include as 
secondary to a back disorder. 

(Entitlement to service connection for a back disorder with 
neuropathy is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in February 2009; a transcript of that 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has a bilateral foot disorder, 
characterized as degenerative joint disease of the bilateral 
feet and claw toes of the left foot, as a result of his 
military service or, in the alternative, as secondary to his 
back disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the Veteran 
was not provided with notice of the information and evidence 
necessary to establish his claim on a secondary basis, or of 
the information and evidence necessary to establish a 
disability rating and an effective date for such claim, in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a remand is necessary to provide the Veteran with 
proper VCAA notice.  

The Board notes that the Veteran's service treatment records 
reflect that, in August 1968, he complained of pain in both 
feet.  Mild inflammation of the Achilles tendons was 
diagnosed.  Also, in September 1968, the Veteran reported 
that his tendon in his left heel bothered him.  The 
impression was irritation of left Achilles tendon, secondary 
to wearing boots.  In March 2004, the Veteran was afforded a 
VA examination where neuropathy of the left toes, mild 
degenerative joint disease of the bilateral feet, and claw 
toes of the left foot were diagnosed.  The examiner opined 
that the decreased sensation in the left foot was at least as 
likely as not secondary to his back disorder.  He further 
concluded that the Veteran's mild degenerative joint disease 
of both feet were more associated with age and lifestyle.  He 
was also unable to find any association between the claw toes 
and the neuropathy or back disorder.  

While the March 2004 VA examiner indicated that he had 
reviewed the claims file and noted that, although the Veteran 
reported a right foot injury in service, such records were 
negative for the claimed injury, there is no indication that 
the examiner considered the Veteran's in-service complaints 
regarding his heel pain and treatment for Achilles tendon 
inflammation and irritation.  Moreover, he did not offer an 
opinion regarding whether the Veteran's claw toes of the left 
foot was related to service.  Once VA undertakes the effort 
to provide an examination for a service connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Therefore, a remand is necessary in 
order for the Veteran to be afforded a VA examination in 
order to determine the nature and etiology of all present 
foot disorders.

Additionally, there are outstanding records that need to be 
obtained prior to adjudication of the claim on appeal.  
Specifically, at the Veteran's February 2009 Board hearing, 
he testified that he was receiving VA treatment for his foot 
disorders at the Little Rock and Memphis VA Medical Centers 
(VAMCs).  The most recent VA records contained in the claims 
file are dated in January 2004 and are from the Central 
Arkansas Healthcare System, to include the Little Rock VAMC 
and the Mountain Home VA Community Based Outpatient Clinic.  
There are no records from the Memphis VAMC.  Therefore, a 
remand is necessary in order to obtain any treatment records 
from the Memphis VAMC and treatment records dated from 
January 2004 to the present from the Central Arkansas 
Healthcare System, to include the Little Rock VAMC and the 
Mountain Home VA Community Based Outpatient Clinic.

A remand is also necessary in this case in order to ensure 
compliance with due process requirements.  In this regard, 
the Board notes that a January 2009 supplemental statement 
was issued with respect to the Veteran's bilateral foot 
claim; however, his representative never received a copy of 
it.  Rather, it was sent to the attorney who is representing 
the Veteran in his claim of entitlement to service connection 
for a back disorder.  Additionally, at the Veteran's February 
2009 Board hearing and in correspondence dated the same 
month, his representative requested an opportunity to review 
the claims file and offer argument prior to the Board's 
adjudication of the Veteran's appeal.  Therefore, while on 
remand, the Veteran's representative in this matter should be 
provided a copy of the January 2009 supplemental statement of 
the case issued in regard to his claim of entitlement to 
service connection for a bilateral foot disorder and, prior 
to the appeal's return to the Board, be given an opportunity 
to present written argument on this matter.

Additionally, subsequent to the issuance of the January 2009 
supplemental statement of the case, additional evidence 
consisting of private treatment records was received at the 
RO.  Such show treatment for the Veteran's bilateral foot 
disorder.  Therefore, as the additionally received evidence 
is relevant to the Veteran's claimed disorder currently on 
appeal and was received prior to certification and transfer 
of the appeal to the Board, a remand of the case is required 
to comply with 38 C.F.R. § 19.31(b). 

Moreover, as the Veteran's claim of entitlement to service 
connection for a back disorder is being remanded for further 
development in a separate Board decision and the Veteran has, 
in part, claimed that his current bilateral foot disorder is 
secondary to his back disorder, such claims are inextricably 
intertwined.  Therefore, before the issue of entitlement to 
service connection for a bilateral foot disorder can be 
addressed on appeal, the Veteran's back claim must be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
As such, consideration of the merits of the Veteran's claim 
for service connection for a bilateral foot disorder should 
be deferred pending the readjudication of his back claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish his claim for a bilateral 
foot disorder on a secondary basis and 
the evidence and information necessary 
to establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, 19 Vet. App. 473.

2.  Any treatment records from the 
Memphis VAMC and treatment records 
dated from January 2004 to the present 
from the Central Arkansas Healthcare 
System, to include the Little Rock VAMC 
and the Mountain Home VA Community 
Based Outpatient Clinic, should be 
obtained and associated with the claims 
file.  The requests should continue 
either until the records are obtained 
or it is reasonably certain that the 
records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the VA facility should provide a 
negative response if records are not 
available.

3.  After completing the above, the 
Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of 
his current bilateral foot disorder(s).  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should 
identify each currently diagnosed 
disorder as relevant to the Veteran's 
feet.  Thereafter, the examiner should 
offer an opinion on the following:

(A) Is it likely, unlikely, or at least 
as likely as not that each diagnosed 
foot disorder is related to the 
Veteran's active service, to include 
any treatment he sought for heel pain 
and Achilles tendon inflammation or 
irritation?

(B)  Did the Veteran manifest arthritis 
of the left and/or right foot within 
one year of his service discharge in 
September 1968 and, if so, what were 
the manifestations? 

(C) Is any currently diagnosed disorder 
of the left and/or right foot caused or 
aggravated by the Veteran's back 
disorder? 

All opinions expressed should be 
accompanied by supporting rationale.  

4.  The Veteran's representative should 
be provided a copy of the January 2009 
supplemental statement of the case 
issued in regard to the Veteran's claim 
of entitlement to service connection 
for a bilateral foot disorder. 

5.  After readjudication of the 
Veteran's pending claim for entitlement 
to service connection for a back 
disorder is complete and, after 
completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim of entitlement to service 
connection for a bilateral foot 
disorder, to include as secondary to a 
back disorder, should be readjudicated 
based on the entirety of the evidence, 
to include the evidence received after 
the January 2009 supplemental statement 
of the case.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans 



	(CONTINUED ON NEXT PAGE)



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




